Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23, 24, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the positioning installation and/or the internal container support and/or the lid and/or the closure installation of the lid".  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1, 2, 6, 13, 14, 17, and 24 recite a broad limitation, and the claims also recite “in particular…” which is the narrower statement of the range/limitation, and claims 5 and 13 recite a broad limitation, and the claims also recite “preferably…” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-24 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub No. 2004/025528 (Gano hereinafter).
In re claim 1, with reference to Figs. Gano discloses: A transport container, in particular for the passive chilled transportation of pharmaceuticals and/or foodstuffs, having an external container (110) which has an external container base and an external container wall; having an internal container which is able to be inserted into the external container and retrieved from the external container and which has an internal container base and an internal container wall (see Fig. 7 below); wherein the internal container forms an internal container space (170) for cargo which is open toward the top; wherein on the external container wall and on the external container base a spacing is present between the internal container and the external container; wherein at least one thermal insulation element (150) is disposed between the internal container and the 

[AltContent: textbox (Positioning Installation)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Stepped X-section)][AltContent: oval][AltContent: arrow][AltContent: textbox (Support)][AltContent: textbox (Collar)][AltContent: arrow][AltContent: arrow][AltContent: textbox (External Container Wall)][AltContent: arrow][AltContent: textbox (External Container Base)][AltContent: arrow][AltContent: textbox (Internal Container Wall)][AltContent: textbox (Internal Container Base)][AltContent: arrow]
    PNG
    media_image1.png
    893
    606
    media_image1.png
    Greyscale

In re claim 2, with reference to the Figs. noted above, Gano discloses: A transport container, in particular for the passive chilled transportation of pharmaceuticals and/or foodstuffs, having an external container which has an external container base and an external container wall; having an internal container which is able to be inserted into the external container and retrieved from the external container and which has an internal container base and an internal container wall; wherein the internal container forms an internal container space for cargo which is open toward the top; wherein on the external container wall and on the external container base a spacing is present between the internal container and the external container (as in re claim 1 above); wherein the external container is or forms, respectively, a thermal insulation element (110 with 150); wherein at least one retrievable PCM element (180) is disposed and/or able to be disposed between the internal container and the external container.
In re claim 3, with reference to the Figs. noted above, Gano discloses the claimed invention including wherein at least one thermal insulation element (150) is disposed on the internal side of the external container base and/or on the internal side of the external container wall (see Fig. 7 above).
In re claim 4, with reference to the Figs. noted above, Gano discloses the claimed invention including wherein a retrievable PCM element is disposed and/or able to be disposed between the internal container base and the external container base (Figs. 11 and 12 show a similar configuration with refreezable material/PCM in chamber 352 which is a base of the outer container).
In re claim 5, with reference to the Figs. noted above, Gano discloses the claimed invention including wherein at least two retrievable PCM elements are disposed 
In re claim 6, with reference to the Figs. noted above, Gano discloses the claimed invention including wherein exactly one thermal insulation element which extends between the internal container wall and the external container wall as well as between the internal container base and the external container base and is folded and/or bent, is disposed between the internal container and the external container (150, see Fig. 7).
In re claim 7, with reference to the Figs. noted above, Gano discloses the claimed invention including wherein the internal container on an upper periphery has an encircling collar that reaches outward beyond the internal container wall, and wherein the transport container has an internal container support on which the collar of the internal container bears in the inserted state (See Fig. 1 above).
In re claim 8, with reference to the Figs. noted above, Gano discloses the claimed invention including wherein the internal container support supports the internal container in the inserted state (as gleaned by the larger space between the internal container base and top surface of the insulation on the base of the external container, the internal container collar will bear on the upper edge/support of the external container).
In re claim 9, with reference to the Figs. noted above, Gano discloses the claimed invention including wherein the internal container support in the inserted state is disposed on the external container wall (as in re claim 8 above, see Fig. 7).
In re claim 10, with reference to the Figs. noted above, Gano discloses the claimed invention including wherein the internal container support is fixedly connected to the collar of the internal container (i.e. fixedly connected in at least a vertical direction as being fixed between the external container and the top 190).
In re claim 11, with reference to the Figs. noted above, Gano discloses the claimed invention including wherein the internal container support at least in portions has a stepped cross section (see Fig. 7 above).
In re claim 12, with reference to the Figs. noted above, Gano discloses the claimed invention including wherein the internal container support encircles the external container wall on the inside (see Fig. 7 above, support is located inside of wider portion of external container below the stepped cross-section).
In re claim 13, with reference to the Figs. noted above, Gano discloses the claimed invention including wherein a positioning installation for the PCM element/elements is disposed between the external container and the internal container (see Fig. 7 above, step portion serves to locate the PCM between the internal container and insulation).
In re claim 14, with reference to the Figs. noted above, Gano discloses the claimed invention including wherein the transport container has a lid (120) for closing the transport container.
In re claim 15, with reference to the Figs. noted above, Gano discloses the claimed invention including wherein the lid in the closed state of the transport container bears on the collar of the internal container (at 265).
In re claim 16, with reference to the Figs. noted above, Gano discloses the claimed invention including wherein the lid has a closure installation that complements the internal container support (at 190, see Fig. 7).
In re claim 17, with reference to the Figs. noted above, Gano discloses the claimed invention including wherein at least one thermal insulation element (220) is disposed on the lid.
In re claim 18, with reference to the Figs. noted above, Gano discloses the claimed invention including wherein the lid is or forms, respectively, a thermal insulation element (via insulation 220).
In re claim 19, with reference to the Figs. noted above, Gano discloses the claimed invention including wherein the lid can be sealed to the internal container (via gasket 200).
In re claim 20, with reference to the Figs. noted above, Gano discloses the claimed invention including wherein the positioning installation and/or the internal container support and/or the lid and/or the closure installation of the lid comprises or is composed of expanded polystyrene (see paragraph 0013).
In re claim 21, with reference to the Figs. noted above, Gano discloses the claimed invention including wherein the internal container for sub-dividing the internal container space into two separate chambers has a retrievable divider (300).
In re claim 22, with reference to the Figs. noted above, Gano discloses the claimed invention including wherein the transport container has a further internal container (300) which is able to be inserted into the external container and retrieved from the external container; the further internal container forms a further internal 
In re claim 23, with reference to the Figs. noted above, Gano discloses the claimed invention including wherein the transport container has a measuring installation for measuring the temperature in the internal container space (note that in order to ensure that the temperature of the temperature-maintaining material has been adequately adjusted, block 524 of Fig. 24 indicates that measurement must be made, also see Figs. 26 and 27).
In re claim 24, with reference to the Figs. noted above, Gano discloses A method for transporting a cargo, in particular pharmaceuticals and/or foodstuffs, by means of a plurality of transport containers, wherein each transport container has: an external container which has an external container base and an external container wall; an internal container which is able to be inserted into the external container and retrieved from the external container and which has an internal container base and an internal container wall; wherein the internal container forms an internal container space for the cargo which is open toward the top; wherein on the external container wall and on the external container base a spacing is present between the internal container and the external container; wherein at least one thermal insulation element is disposed between the internal container and the external container; wherein at least one PCM element is disposed between the internal container and the external container (As in re claim 1 above); wherein the cargo is initially disposed in the internal container space of an internal container; wherein said internal container is optionally 
In re claim 26, with reference to the Figs. noted above, Gano discloses the claimed invention including wherein the transport containers differ in terms of the phase change material of the PCM elements (i.e via the adjusted termperature in step 524 of Fig. 24).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733